          Case 2:19-cr-00088-JAM Document 26 Filed 05/12/20 Page 1 of 9

1

2

3

4

5

6

7

8

9                            UNITED STATES DISTRICT COURT

10                          EASTERN DISTRICT OF CALIFORNIA

11

12       UNITED STATES OF AMERICA,            No.   2:19-cr-00088-JAM
13                     Plaintiff,
14            v.                              ORDER DENYING DEFENDANT’S MOTION
                                              FOR A BILL OF PARTICULARS
15       SCOTT NORRIS JOHNSON,
16                     Defendant.
17

18           The matter before the Court is Defendant Scott Norris

19   Johnson’s (“Defendant”) Motion for a Bill of Particulars.            Mot.,

20   ECF No. 17.      The Government filed an opposition, ECF No. 21, to

21   which Defendant replied, ECF No. 22.           After consideration of the

22   parties’ briefing on the motion and relevant legal authority, the

23   Court DENIES Defendant’s Motion for a Bill of Particulars.1

24   ///

25   ///

26   1 The Court determined this motion was suitable for a decision
27   without an evidentiary hearing. See E.D. Cal. L.R. 430.1(h).
     The hearing previously scheduled for April 7, 2020 was therefore
28   vacated.
                                      1
       Case 2:19-cr-00088-JAM Document 26 Filed 05/12/20 Page 2 of 9

1                                I.    BACKGROUND

2          Defendant, a quadriplegic and an attorney, has litigated

3    thousands of civil lawsuits against businesses not in compliance

4    with state and federal disability access laws.          Mot. at 4.

5    Disabled Access Prevents Injury, Inc. (“DAPI”) provided legal

6    services in connection with these lawsuits.         Indictment, ECF No.

7    1, ¶ 6.   Defendant owned and operated DAPI and served as its sole

8    shareholder.    Id. at ¶ 5.      On May 23, 2019, Defendant was charged

9    with three counts of making and subscribing a false tax return in

10   violation of 26 U.S.C. § 7206(1).         See id.

11         During tax years 2012, 2013, and 2014, Defendant allegedly

12   “received taxable income from his lawsuits that exceeded the

13   combined amount that he reported on his Forms 1040 and DAPI’s

14   Forms 1120 for each of those years.”         Indictment at ¶ 14.

15   Specifically, on April 15, 2013, April 14, 2014, and September

16   15, 2015, Defendant is alleged to have made and subscribed false

17   United States Individual Income Tax Returns, Form 1040.           Id. at

18   Count One ¶ 15, Count Two ¶ 2, Count Three ¶ 2.          The Government

19   alleges that, as a result of understating his income on these tax

20   forms, Defendant paid little to no income tax in 2012, 2013, and
21   2014.   Id. at ¶ 15.

22         Defendant argues the Government’s indictment is

23   insufficiently detailed such that he is “unable to determine how

24   to defend against the [G]overnment’s charges.”          Mot. at 8–9.

25   Defendant, thus, requests that the Court order the Government to

26   produce a Bill of Particulars.        Id. at 13.
27   ///

28   ///
                                           2
       Case 2:19-cr-00088-JAM Document 26 Filed 05/12/20 Page 3 of 9

1                                  II.    OPINION

2          A.    Legal Standards

3                1.   Indictment

4          An indictment must be a “plain, concise, and definite

5    written statement of the essential facts constituting the

6    offense charged.”    Fed. R. Crim. P. 7(c)(1).       “An indictment is

7    sufficient if it contains the elements of the charged crime in

8    adequate detail to inform the defendant of the charge and to

9    enable him to plead double jeopardy.”          United States v. Awad,

10   551 F.3d 930, 935 (9th Cir. 2009) (internal quotation marks and

11   citation omitted).     “The test for sufficiency of the indictment

12   is not whether it could have been framed in a more satisfactory

13   manner, but whether it conforms to minimal constitutional

14   standard.”   Id. (internal quotation marks and citation omitted).

15         Although an indictment that tracks the language of the

16   criminal statute is generally sufficient, “implied, necessary

17   elements, not present in the statutory language, must be

18   included in an indictment.”         United States v. Jackson, 72 F.3d

19   1370, 1380 (9th Cir. 1995).         “An indictment’s failure to recite

20   an essential element of the charged offense is not a minor or
21   technical flaw . . . but a fatal flaw requiring dismissal of the

22   indictment.”     United States v. Pernillo-Fuentes, 252 F.3d 1030,

23   1032 (9th Cir. 2001) (internal quotation marks and citation

24   omitted).    However, the government need not specify the theories

25   or evidence upon which it will rely to prove the elements of the

26   charged crime.     United States v. Cochrane, 985 F.2d 1027, 1031
27   (9th Cir. 1993).

28   ///
                                            3
       Case 2:19-cr-00088-JAM Document 26 Filed 05/12/20 Page 4 of 9

1                 2.   Bill of Particulars

2          Rule 7(f) of the Federal Rules of Criminal Procedure

3    provides that “[t]he court may direct the government to file a

4    bill of particulars.”         A motion for a bill of particulars is

5    appropriate where a defendant requires clarification to prepare

6    a defense.     United States v. Long, 706 F.2d 1044, 1054 (9th Cir.

7    1983).     Such motions are “designed to apprise the defendant of

8    the specific charges being presented to minimize danger of

9    surprise at trial, to aid in preparation and to protect against

10   double jeopardy.”       Id.   In deciding whether to order a bill of

11   particulars, “a court should consider whether the defendant has

12   been advised adequately of the charges through the indictment

13   and all other disclosures made by the government.”          Id.

14   (emphasis added).

15         A bill of particulars is unnecessary where “the indictment

16   itself provides sufficient details of the charges and [] the

17   Government provides full discovery to the defense.”          United

18   States v. Mitchell, 744 F.2d 701, 705 (9th Cir. 1984).

19   Moreover, “[a] defendant is not entitled to know all the

20   [e]vidence the [G]overnment intends to produce . . . .”           United
21   States v. Giese, 597 F.2d 1170, 1181 (9th Cir. 1979) (internal

22   citations omitted).      In ruling upon requests for such bills, the

23   trial court is vested with “very broad discretion.”          Will v.

24   United States, 389 U.S. 90,99 (1967).

25         B.     Analysis

26         Defendant requests a bill of particulars in order to obtain
27   the following specific information:

28     •        The amount of taxable income the Government will argue
                                            4
       Case 2:19-cr-00088-JAM Document 26 Filed 05/12/20 Page 5 of 9

1              should have been included on Defendant’s Forms 1040 and

2              DAPI’s Forms 1120 for tax years 2012, 2013, and 2014;

3      •       The date, amount, payor, and character of the components

4              of taxable income the Government will argue should have

5              been included on Defendant’s Forms 1040 and DAPI’s Forms

6              1120 for tax years 2012, 2013, and 2014;

7      •       A statement as to whether the Government intends to use

8              the specific items method for reconstruction of income

9              and, if so, a statement setting forth the date, amount,

10             payor, and character of each item in the years 2012,

11             2013, and 2014 for both Defendant and DAPI; and

12     •       A statement as to whether the Government intends to use

13             the bank deposits method for reconstruction of income or

14             to corroborate the omission of specific taxable items

15             and, if so, a statement setting forth a list of Defendant

16             and DAPI’s bank deposits and withdrawals in 2012, 2013,

17             and 2014, including the amount, date, and source of the

18             deposit.

19   Mot. at 2–3.

20         As an initial matter, the Government set forth the methods
21   of proof it intends to use at trial in its opposition.            See

22   Opp’n at 16–17.      In volunteering this information, the

23   Government has rendered moot Defendant’s request for a statement

24   as to whether the Government intends to use either the specific

25   items method or bank deposits method for reconstruction of

26   income.
27   ///

28   ///
                                           5
       Case 2:19-cr-00088-JAM Document 26 Filed 05/12/20 Page 6 of 9

1               1.     The Indictment

2         Based on the Court’s review of the indictment, a bill of

3    particulars is not warranted.       Paragraph 10 of the indictment’s

4    general allegations explains that “payments related to lawsuit

5    settlements or awards were taxable unless they were paid on

6    account of personal physical injury or physical sickness.”

7    Indictment at ¶ 10.     The indictment sets forth where on

8    Defendant’s Forms 1040 he reported his income from these

9    lawsuits for tax years 2012, 2013, and 2014.         Id. at ¶ 11.      It

10   also sets forth the amount of income reported.          Id.   The

11   indictment then presents the gross receipts or sales Defendant

12   reported on DAPI’s Forms 1120 for those same years.           Id. at

13   ¶ 13.   It also includes allegations which explain that, during

14   those tax years, Defendant received more taxable income from

15   those lawsuits than he reported on his Forms 1040 and DAPI’s

16   Forms 1120.     Id. at ¶ 14.   Thus, Defendant is alleged to have

17   “willfully [made] and subscribe[d] false [] U.S. Individual

18   Income Tax Return[s], Form 1040” and, as a consequence, paid

19   significantly less in income taxes than he should have in 2012,

20   2013, and 2014.    Id. at ¶ 15.     The total income taxes Defendant
21   paid for those years is also included in the indictment.            Id.

22        The individual counts in the indictment also explain in

23   greater detail how Defendant allegedly made and subscribed false

24   tax returns for tax years 2012, 2013, and 2014.          See Indictment

25   at Count One ¶ 15, Count Two ¶ 2, Count Three ¶ 2 (Defendant

26   “filed [them] with the Internal Revenue Service and [] verified
27   by a written declaration that [they were] made under the

28   penalties of perjury, and which he did not believe to be true
                                           6
       Case 2:19-cr-00088-JAM Document 26 Filed 05/12/20 Page 7 of 9

1    and correct as to every material matter, in that he knew and

2    received more taxable income than he reported as Other Income on

3    Line 21 and Total Income on Line 22, all in violation of Title

4    26, United States Code, Section 7206(1).”).

5         From these allegations, Defendant can glean the following:

6    (1) the Government claims that during tax years 2012, 2013, and

7    2014 Defendant received numerous settlements; (2) Defendant

8    omitted these settlements from his tax returns when they were in

9    fact taxable income as they were not compensation for physical

10   injuries; and (3) Defendant has submitted false income tax

11   returns in violation of 26 U.S.C. § 7206(1).         Defendant has been

12   informed of the tax years at issue.        He knows what settlements

13   he received from his lawsuits during those years.          And he knows

14   what income he reported on his tax returns from 2012 to 2014.

15        Moreover, Defendant is in possession of the most relevant

16   evidence—notably, his settlement income from 2012, 2013, and

17   2014, his case files, and his tax returns from those years.

18   This information is arguably in an organized and easy to search

19   format since these are Defendant’s personal records. As the

20   Government contends, Defendant and his attorneys should be able
21   determine the amount of unreported income allegedly at issue in

22   this case from the information that was already in his

23   possession before indictment.       See, e.g., Legatos v. United

24   States, 222 F.2d 678, 882 (9th Cir. 1955) (trial court’s refusal

25   of defendant’s motion for a bill of particulars was justified

26   because defendant knew, or easily could have learned by making
27   inquiry of his own accountant, the nature of the charges against

28   him and the general character of the evidence the Government
                                           7
       Case 2:19-cr-00088-JAM Document 26 Filed 05/12/20 Page 8 of 9

1    would use).

2         Thus, reading the indictment as whole, the Court finds the

3    Government has adequately apprised Defendant in the indictment

4    of the charges as it is required to do in order to prevent

5    surprise at trial, to protect against double jeopardy, and to

6    aid Defendant in the preparation of a defense.          See Long, 706

7    F.2d at 1054; see also Mitchell, 744 F.2d at 705.

8               2.    Discovery

9         The amount of discovery produced in this case does not

10   require a different result.      To date, the Government has

11   produced half a million documents in discovery.          Opp’n at 11.

12   Documents produced include, but are not limited to, bank

13   records, case files, tax audits records, and Grand Jury

14   transcripts.    Id.   Half a million documents are no doubt

15   voluminous, but, as the Government correctly points out, this

16   discovery further “obviate[s] the need for a bill of

17   particulars.”    Long, 706 F.2d at 1054.

18        The cases cited by Defendant in support of his argument

19   that a bill of particulars is appropriate where the discovery is

20   too voluminous are inapposite.       See Mot. at 7.     Unlike those
21   cases, there is no confusion over which of Defendant’s

22   settlement payments were taxable; the Government contends that

23   all of them were.     See Opp’n at 14; compare United States v.

24   Bortnovsky, 820 F.2d 572, 574 (2d Cir. 1987) (insurance fraud

25   case where Government introduced evidence of twelve burglaries

26   when only four were alleged to be false, and “[n]umerous
27   documents regarding these twelve burglaries were admitted into

28   evidence, although only three were alleged to be false”).
                                           8
       Case 2:19-cr-00088-JAM Document 26 Filed 05/12/20 Page 9 of 9

1           Thus, although the discovery is voluminous, a bill of

2    particulars is unnecessary.      As explained above, the indictment

3    provides a legally sufficient description of the alleged tax

4    fraud and adequately informs Defendant of the charges against

5    him.

6

7                                III.    ORDER

8           For the reasons set forth above, the Court DENIES

9    Defendant’s Motion for a Bill of Particulars.

10          IT IS SO ORDERED.

11   Dated: May 11, 2020

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           9
